                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:18-CV-00123-KDB-DCK

        JULIE WAGNER,

                Plaintiff,

                v.                                                 ORDER

        SIMPSON PERFORMANCE
        PRODUCTS, INC. AND
        TREVOR ASHLINE,

                Defendants.



       THIS MATTER is before the Court in connection with the Court’s consideration of

Defendants’ Motion for Summary Judgment (Doc. No. 51). In Plaintiff’s response to the motion,

(Doc. No. 55), she belatedly1 asks the Court to hold a “Markman hearing” prior to ruling on

summary judgment. While the Court will not delay a decision on the pending motion to hold a

separate claim construction hearing, it will grant Plaintiff’s request to the extent that the parties

will be permitted to argue their respective positions on the construction of what appears to be the

only claim language at issue - “a member having shoulder portions at least partially positionable

on top of at least a portion the shoulders of the driver” (Claim 1 of the ‘074 Patent) – at the oral

argument hearing on the motion for summary judgment. Also, the parties will be permitted to file



1 In the parties’ report of their Initial Attorneys’ Conference (Doc. No. 37) in February 2020, the
parties informed the Court that, “[t]he parties are conferring to create a Joint Stipulated
Memorandum of Claim Construction within the next 30 days from this filing, hence, the Discovery
Plan for Utility Patent Cases is believed not necessary in light of these efforts. The parties reserve
the right to request amendment of the Discovery Plan to include a claims construction hearing
should they fail to reach agreement on claim construction.” However, since that time the parties
have not filed any stipulated memorandum or, until Plaintiff’s request in a footnote in her summary
judgment motion response, requested a claim construction hearing.
                                                      1

      Case 5:18-cv-00123-KDB-DCK Document 90 Filed 01/04/21 Page 1 of 3
short memoranda of no more than three pages stating their proposed construction of this claim

language and the grounds for their construction. These memoranda must be filed no later than one

week prior to the hearing, which will be set for February 4, 2021. No responses or replies to the

memoranda are permitted, as the parties will have the opportunity to respond at the hearing.

Finally, the Court will also address at that hearing Plaintiff’s recently filed motion to depose

Defendants’ patent prosecution attorney Gregory Everman or partially strike his affidavit (Doc.

Nos. 89, 88-1).2

       NOW THEREFORE IT IS ORDERED THAT:

           1. A hearing on Defendants’ Motion for Summary Judgment, (Doc. No. 51), related

               claim construction issues and Plaintiff’s motion to depose Gregory Everman or

               alternatively partially strike his affidavit (Doc. Nos. 89, 88-1) is set for February 4,

               2021 at 2:00 p.m. in the United States Courthouse, 401 W Trade St, Charlotte, NC

               28202; and

           2. The parties are permitted to file on or before January 28, 2021 a memorandum of

               no more than three pages on the claim construction issues set forth above (with no

               responses or replies being permitted).



2 While the Court will of course consider Defendants’ response and any reply filed with respect to
the motion, it appears to the Court that the challenged affidavit is almost entirely directed to the
circumstances of Mr. Everman’s alleged concurrent representation of Safety Solutions and
Simpson Performance Products, which is an issue that was raised in Plaintiff’s response brief and
would therefore be an appropriate subject for a reply (without any conclusion as to the impact of
the allegations in the affidavit as the motion for summary judgment is considered). The remainder
of the affidavit (a statement that prior to filing the ‘532 Application Mr. Everman concluded that
Defendant Ashline was the sole inventor and still believes that to be true) is effectively implied in
the filing of the ‘532 Application itself (otherwise Mr. Everman would have presumably not filed
the application with Ashline listed as the sole inventor or would have made some effort to correct
that representation) and thus will not have any independent effect on the Court’s ruling on
summary judgment. Whether or not a deposition of Mr. Everman is necessary in the event the case
proceeds to trial can be briefly discussed at the summary judgment hearing.
                                                      2

      Case 5:18-cv-00123-KDB-DCK Document 90 Filed 01/04/21 Page 2 of 3
SO ORDERED ADJUDGED AND DECREED.




                      Signed: January 4, 2021




                                        3

Case 5:18-cv-00123-KDB-DCK Document 90 Filed 01/04/21 Page 3 of 3
